DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 9/13/2021 in which Applicant lists claims 4-10 as being withdrawn, claims 2-3 as being original, and claim 1 as being currently amended. It is interpreted by the examiner that claims 1-10 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Drawings
The drawings were received on 9/13/2021.  These drawings are accepted.
Specification
The disclosure is objected to because of the following informalities: 
The spelled out acronym for TFT-LCD/OLED in at least paragraph [0003] of the specification appears to contain an error in that “liquid crystal display organic/light-emitting diode” should be “liquid crystal display/organic light-emitting diode”.
The spelled out acronym “silicon-modified polyvinyl alcohol” in at least paragraphs [0014] and [0050] does not appear to match “MSPVA”. It isn’t clear if this is intended or if MSPVA was intended to mean “modified silicon-containing polyvinyl alcohol”.
 The end of the submitted specification includes claims and an abstract wherein the claims don’t appear to match up with current version of the claims submitted separately by Applicant. Additionally, the abstract at the end of the specification doesn’t appear to be amended. It is believed that the claims and abstract at the end of the submitted substitute specification should not have been included.
Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see pages 7-8 of the remarks, filed 9/13/2021, with respect to the rejection of at least claim 1 under 35 USC 102 in view of Rao et al. (US 2006/0187548 A1) and Matsuoka et al. (US 2012/0169973 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ikeda et al. (US 2008/0123189 A1; made of record in section 9(c) of the Non-Final Office Action mailed 6/24/2021) either alone or in combination with the teachings of Rao and/or Matsuoka. It is additionally noted that teachings from Yasui et al. (US 2013/0160938 A1; made of record in section 9(b) of the Non-Final Office Action mailed 6/24/2021) may also have been appropriate for use regarding teachings of a PVA layer in contact with at least one support layer which may include silica diffusing particles (paras. [0071]-[0072], [0075], [0172]-[0173] and [0180]-[0186]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al., U.S. Patent Application Publication Number 2008/0123189 A1, of record (hereafter Ikeda).
Regarding claim 1, Ikeda discloses a polarizing plate (see at least the title and abstract), comprising a polyvinyl alcohol layer (see at least paragraph [0045]) and a support layer (see at least paragraph [0047]), wherein the support layer is in contact with and supports the polyvinyl alcohol layer (see at least paragraph [0047]);
wherein the support layer is a curing glue coating composed of at least one of a heat curing material, an optical glue, and an ultraviolet (UV) curing glue (see at least paragraph [0047]), and the support layer comprises SiO2 particles (see at least paragraphs [0080]-[0083], silica particles).
Regarding claim 2, Ikeda discloses that the support layer has a thickness of 5-20 µm (see at least paragraph [0049]).
Regarding claim 3, Ikeda discloses that the support layer is provided on an upper surface and/or a lower surface of the polyvinyl alcohol layer (see at least paragraph [0047]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al., U.S. Patent Application Publication Number 2006/0187548 A1, of record (hereafter Rao) in view of Ikeda et al., U.S. Patent Application Publication Number 2008/0123189 A1, of record (hereafter Ikeda).
Regarding claim 1, Rao discloses a polarizing plate (see at least figure 1, element 107 and paragraph [0031]), comprising a polyvinyl alcohol layer (see at least paragraph [0040]) and a support layer (see at least figure 1, one of elements 101 and 103), wherein the support layer is in contact with and supports the polyvinyl alcohol layer (see at least figure 1);
wherein the support layer is a curing glue coating composed of at least one of a heat curing material, an optical glue, and an ultraviolet (UV) curing glue (see at least paragraphs [0027], [0032] and [0037]).
Rao does not specifically disclose that the support layer(s) may include SiO2 particles.
However, Ikeda teaches providing a support layer on an upper surface and/or lower surface of a PVA polarizing plate, wherein at least one of the support layers may include SiO2 particles (see at least paragraphs [0045], [0047] and [0080]-[0083] of Ikeda, silica particles).
2 particles, for the purpose of reducing reflections off the surface of the polarizing plate, as taught by Ikeda (see at least paragraphs [0080]-0083] of Ikeda), and while having a reasonable expectation for success.
Regarding claim 2, Rao in view of Ikeda discloses that the support layer has a thickness of 5-20 µm (see at least paragraph [0038] of Rao).
Regarding claim 3, Rao in view of Ikeda discloses that the support layer is provided on an upper surface and/or a lower surface of the polyvinyl alcohol layer (see at least figure 1, element 107 and at least one of elements 101 and 103 of Rao).

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al., U.S. Patent Application Publication Number 2012/0169973 A1, of record (hereafter Matsuoka) in view of Ikeda et al., U.S. Patent Application Publication Number 2008/0123189 A1, of record (hereafter Ikeda).
Regarding claim 1, Matsuoka discloses a polarizing plate (see at least figure 1, element 2, the abstract, and paragraph [0017]), comprising a polyvinyl alcohol layer (see at least paragraph [0017]) and a support layer (see at least figure 1, element 1), wherein the support layer is in contact with and supports the polyvinyl alcohol layer (see at least figure 1);

Matsuoka further discloses that the polarizing plate may function as a diffusion-type polarizer by having the optical member include fine particles, such as silica (SiO2) (see at least paragraphs [0091]-[0093] and [0098] of Matsuoka). 
Matsuoka does not appear to be explicitly clear as to whether it is the support layer(s) which include SiO2 particles.
However, Ikeda teaches providing a support layer on an upper surface and/or lower surface of a PVA polarizing plate, wherein at least one of the support layers may include SiO2 particles (see at least paragraphs [0045], [0047] and [0080]-[0083] of Ikeda, silica particles).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify at least one of the support layers of Matsuoka to include the teachings of Ikeda so that the support layer comprises SiO2 particles, for the purpose of forming a diffusion-type polarizer and reducing reflections off the surface of the polarizing plate, as taught by Ikeda (see at least paragraphs [0091]-[0093] and [0098] of Matsuoka, as well as paragraphs [0080]-0083] of Ikeda), and while having a reasonable expectation for success.
Regarding claim 2
Regarding claim 3, Matsuoka in view of Ikeda discloses that the support layer is provided on an upper surface and/or a lower surface of the polyvinyl alcohol layer (see at least figure 1, elements 1 and 2 of Matsuoka).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/27/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872